DETAILED ACTION
This office action is response to 11/28/2021. Claims 21-23 new. Claims 11, 17 and 19 cancelled. Claims 1-10, 12-16, 18 and 20-23 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-12 in Remarks, filed 11/28/2021, with respect to claims 1-10, 12-16, 18 and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth (US 2016/0196098 A1)  in view of Gordon (US 2017/0057507 A1), have been fully considered and are persuasive.  Applicant also filed TD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-10, 12-16, 18 and 20-23 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 18, the prior art of record, specifically Roth (US 2016/0196098 A1)  teaches a system configured to control a human machine interface disposed in a vehicle and having at least two displays, the system comprising: gaze-tracking device configured to monitor a gaze direction of a vehicle driver while the vehicle is in operation; and a processor operatively associated with the gaze-tracking device and  processor configured to, based on monitoring, determine which of the at least two displays is closest to the gaze direction of vehicle driver, and configured to, in response to determining, automatically alter a functionality of displays (Fig. 9, para 
Prior art of record, Gordon (US 2017/0057507 A1) teaches a computer-implemented method for automatically providing spatial separation between a self-driving vehicle (SDV) operating in an autonomous mode and another vehicle on a roadway based on an emotional state of at least one occupant in the SDV, detecting, by a vehicle detector on the SDV, other vehicle within a predefined proximity of the SDV; and issuing, by one or more processors, spatial separation instructions to a control mechanisms controller on the SDV to adjust a spatial separation between the SDV and the other vehicle based on the emotional state descriptor for said at least one occupant in the SDV (Fig. 6, paragraph 0024, feedback textual (e.g., as input to a display) or from biometric sensors, para 0029, profile provides indication of SDV occupant's abilities and preferences, SDV occupant's emotional state, paragraph 0031, based on profile, system adjust and send pictorial or text message and displayed).
However, the prior arts of record fail to teach, make obvious, or suggest, a mobile computing device, comprising: receiving data from an autonomous vehicle specifying a pictorial support message to be presented to a user, wherein the user is a passenger in the autonomous vehicle, wherein the pictorial support message is contextually relevant to a type of an event pertaining to motion of the autonomous 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-10, 12-16, 18 and 20-23 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is consi dered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689